399 F.2d 636
Jack C. WILLIAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 21077.
United States Court of Appeals Ninth Circuit.
Aug. 27, 1968.

Joseph C. Melino (argued), San Jose, Cal., for appellant.
Michael Heuck (argued), Asst. U.S. Atty., Wm. M. Byrne, Jr., U.S. Atty., Los Angeles, Cal., for appellee.
Before POPE and MERRILL, Circuit Judges, and PLUMMER, District Judge.
PER CURIAM.


1
Appellant has been adjudged guilty of possession with intent to sell and with passing of counterfeit $100 Federal Reserve Notes.  18 U.S.C. 472-474.


2
Testimony reveals that on two occasions appellant made purchases of liquor giving a counterfeit $100 note as payment and receiving change.  Testimony also reveals that his apartment was searched and that liquor of the brands purchased by him was found.


3
Appellant attacks the warrantless search as unlawful and assigns as error the court's failure to exclude testimony with reference to it.  We find no prejudice.  Appellant admitted the liquor purchases. His defense was that he did not know that the notes were counterfeit.


4
Appellant complains that he was not granted a continuance so that certain witnesses might be located and subpoenaed.  The court's denial of the motion for continuance was without prejudice to its renewal.  Indeed, the court indicated to counsel its willingness to grant a renewal of the motion the following morning if counsel indicated that his efforts to locate the witnesses were unsuccessful.  There was no renewal of the motion and counsel made not attempt to subpoena these witnesses.  Counsel quite apparently decided against attempting to call the witnesses.


5
Appellant asserts that failure to renew the motion deprived him of adequate representation by counsel.  Upon this record no sufficient showing is made.


6
Judgment affirmed.